Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
In communications filed on 8/6/2021, claims 1-20 are presented for examination. Claims 1, 10, and 16 are independent.
Amended claim(s): 1-20.
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/6/2021, with respect to claim(s) rejected under prior art have been fully considered but are not persuasive. Contrary to Applicant’s assertion, Levy discloses the amended element: in response to the request associated with the first browser application, implement a second browser application that uses the host operating system and a second memory space (Levy: Figs 2, 4, 9, 10, ¶45-¶56, ¶61, ¶67, ¶72, ¶126-¶130, i.e., browser process/application is sandbox in its own virtual machine, isolating the process from other processes using a firewall, wherein opening the url in a different VM with firewall). Applicant’s assertion that ‘implementing’ as recited in the claim is not the same as instantiation is without merit and unsupported by Applicant’s disclosure. Throughout Applicant’s disclosure, implementing is used in the same context as instantiation of a process/application. Note further the customary and ordinary meaning of the term ‘implementing’ a software Application means application development that include application code writing, compiling, bug fixing, and so forth. Clearly, the claims are reciting ‘implementing’ in the context 
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070136579 A1 (hereinafter ‘Levy’).

As regards claim 1, Levy (US 20070136579 A1) discloses: A host computer system configured to connect to a network, the host computer system comprising: a memory; and a processor configured to (Levy: Figs 1-2, ¶15-¶17): implement a workspace that uses a host operating system, wherein the workspace is configured to use a first memory space; (Levy: Figs. 1-2, ¶15-17, ¶50-¶52, ¶61, ¶67, i.e., the BOS wherein the BOS runs as a VM (i.e., workspace) on top of physical HW on top of a host operating system such as Linux OS)
implement a first browser application that uses the workspace; (Levy: Fig. 2-3, ¶45-56, i.e., the BOS implements multiple web applications including multiple types of browsers)
receive a request associated with the first browser application to communicate with an untrusted network destination; (Levy: Figs. 9-10, ¶54. ¶126, i.e., the request to access remote website from the browsers and determining whether a url i.e., network destination, is permitted to be accessed)
in response to the request associated with the first browser application, implement a second browser application that uses the host operating system and a second memory space (Levy: Figs 2, 4, 9, 10, ¶45-¶56, ¶61, ¶67, ¶72, ¶126-¶130, i.e., browser process is sandbox in its own virtual machine, isolating 
isolate the second browser application isolated computing environment from the workspace using an internal isolation firewall, wherein the internal isolation firewall is configured to prevent data from being communicated between the second browser application and the workspace (Levy: Figs 2, 4, 9, 10, ¶45-¶56, ¶61, ¶67, ¶72, ¶126-¶130, i.e., browser process is sandbox in its own virtual machine, isolating the process from other processes using a firewall, wherein opening the url in a different VM with firewall with user’s permission) 
and allow the second browser application to communicate with the untrusted network destination in response to the request associated with the first browser application. (Levy: Figs 2, 4, 9, 10, ¶45-¶56, ¶61, ¶67, ¶72, ¶126-¶130, i.e., browser process is sandbox in its own virtual machine, isolating the process from other processes using a firewall, wherein opening the url in a different VM with firewall with user’s permission) 

Claims 10 and 19 recite substantially the same features recited in claim 1 above, and are rejected based on the aforementioned rationale in the rejection.

claim 2, Levy discloses the host computer system of claim 1, wherein the second browser application is configured to run in an isolated computing environment that is isolated from the workspace, and wherein the isolated computing environment comprises a sandboxed computing environment enforced by a sandbox container process that uses the internal isolation firewall. (Levy: Figs 2, 9, 10, ¶45-¶50, ¶111-¶112, ¶126-¶130, i.e., browser process is sandbox in its own virtual machine, isolating the process)

Claims 11 and 20 recite substantially the same features recited in claim 2 above, and are rejected based on the aforementioned rationale in the rejection.

As regards claim 3, Levy discloses the host computer system of claim 1, wherein the second browser application is implemented via a browser application plug-in. (Levy: Figs 1-2, ¶15-¶16) 

Claim 12 recites substantially the same features recited in claim 3 above, and is rejected based on the aforementioned rationale in the rejection.

claim 4, Levy discloses the host computer system of claim 1, wherein the first browser application is configured to receive configuration files associated with the host computer system, wherein the configuration files comprise one or more of a whitelist, a blacklist, or authentication credentials, wherein the whitelist comprises a list of trusted network destinations and the blacklist comprises a list of untrusted network destinations. (Levy: ¶12, ¶79-¶82, configuration of lists of files, applications, including the urls that browsers can access. 

Claim 13 recites substantially the same features recited in claim 4 above, and is rejected based on the aforementioned rationale in the rejection.

As regards claim 5, Levy discloses the host computer system of claim 4, wherein the processor is configured to determine the untrusted network destination using one or more of a whitelist comprising a list of trusted network destinations or a blacklist comprising a list of untrusted network destinations. (Levy: Figs. 9-10, ¶12, ¶79-¶82 ¶111-¶112, ¶126, opening the url in a browser process if the url is permitted to be accessed) 

Claim 14 recites substantially the same features recited in claim 5 above, and is rejected based on the aforementioned rationale in the rejection.

As regards claim 6, Levy discloses the host computer system of claim 4, wherein the second browser application is configured to authenticate, using an authentication credentials in a configuration file, with an authorization device to communicate with the untrusted network destination. (Levy: ¶16, ¶41, ¶47, Figs 2, 9, 10, ¶45-¶50, ¶126-¶130, i.e., browser process is sandbox in its own virtual machine, isolating the process from other processes using a firewall, wherein opening the url in a different VM with firewall with user’s permission)

Claim 15 recites substantially the same features recited in claim 6 above, and is rejected based on the aforementioned rationale in the rejection.

As regards claim 7, Levy discloses the host computer system of claim 1, wherein the second browser application is configured to communicate with the untrusted network destination via a proxy device. (Levy: Fig. 2, ¶45. See also, Hoy: Fig. 1, ¶38)

Claim 16 recites substantially the same features recited in claim 7 above, and is rejected based on the aforementioned rationale in the rejection.

As regards claim 8, Levy discloses the host computer system of claim 1, the untrusted network destination is a first untrusted network destination, and the second browser application configured to run in a first sandboxed computing environment and a second sandboxed network environment, (Levy: Fig. 1-4, ¶10, ¶26-¶28, ¶39, i.e., multiple sandboxes wherein each browser instance is executed in its own sandboxed VM) and wherein the first sandboxed computing environment is configured to communicate with the first untrusted network destination associated with one or more of a first category or a first risk level and the second sandboxed computing environment is configured to communicate with a second untrusted network destination associated with one or more of a second category or a second risk level. (Levy: Fig. 1-4, ¶10, ¶26-¶28, ¶39-¶48, i.e., multiple sandboxes wherein each browser instance is executed in its own sandboxed VM based on different application types i.e., category; ¶111-¶112, ¶126-¶130, i.e., browser process is sandbox in its own virtual machine, isolating the process from other processes using a firewall.)

Claim 17 recites substantially the same features recited in claim 8 above, and is rejected based on the aforementioned rationale in the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of US 20160057167 A1 (hereinafter ‘Bach’).

As regards claim 9, Levy discloses the host computer system of claim 1, wherein the first browser application is associated with…, the first tab configured to communicate with a trusted 
However, Levy does not explicitly disclose the use of browser tabs. However, before the effective filing date of the invention, it browser tabs were a well-known and a commonly used browser function to execute browser instances to access different sites. For instance, Bach (US 20160057167 A1) in analogous art, teaches using browser tabs wherein the tabs are associated with whitelist/blacklist of URLs in a web browser (Bach: Fig. 2, 4-6, ¶73-¶77, i.e., the browser tabs associated with whitelist/blacklist)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Levy to include browser tabs associated with whitelist/blacklist of urls as taught by Bach with the motivation to use well-known browser function of tabs to launch browser instances. (Bach: Fig. 2, 4-6, ¶73-¶79) 

Claim 18 recites substantially the same features recited in claim 9 above, and is rejected based on the aforementioned rationale in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/SYED A ZAIDI/Primary Examiner, Art Unit 2432